UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6070


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DWAYNE TAYLOR, a/k/a D, a/k/a Dwayne Elliott Taylor,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Henry E. Hudson, District
Judge. (3:07-cr-00031-HEH-4; 3:10-cv-00789-HEH)


Submitted:   April 25, 2013                     Decided: April 30, 2013


Before AGEE and    WYNN,    Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Dwayne Taylor, Appellant      Pro Se.       Angela Mastandrea-Miller,
Assistant United States       Attorney,     Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Dwayne     Taylor    seeks    to    appeal    the    district      court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a     certificate       of    appealability.           28     U.S.C.

§ 2253(c)(1)(B) (2006).             A certificate of appealability will not

issue     absent     “a    substantial        showing       of    the    denial    of    a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that   reasonable       jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.    Cockrell,      537    U.S.    322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                           Slack,

529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Taylor has not made the requisite showing.                         Accordingly, we

deny    Taylor’s     motion    for    a     certificate      of    appealability        and

dismiss the appeal.           We dispense with oral argument because the

facts    and    legal     contentions       are   adequately       presented      in    the



                                             2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3